COLE,
concurring.
Although I agree with the result reached by the majority today, I write separately to emphasize that the rubric of substantive due process, and not that of the Fourth Amendment, applies in this case. The majority concludes that the Fourth Amendment is applicable simply because this case arises out of a traffic stop. However, the Estate does not ehal-lenge the reasonableness of the traffic stop itself or the officer’s decision to conduct a field sobriety test. There is certainly no claim here that the officers used excessive force. Instead, the central question in this case is whether, while George was in their custody, either Cook or Duplessis arbitrarily placed her at an increased risk of harm. As the district court concluded and the parties argue on appeal, the proper focus in this case is, therefore, on whether Cook or Duplessis created a risk of harm to George by engaging in conduct so egregious that it can be said to be arbitrary in a constitutional sense. See Ewolski v. City of Brunswick, 287 F.3d 492, 510 (6th Cir.2002). The district court properly applied the “shocks the conscience” test and concluded that the Estate failed, as a matter of law, to demonstrate that Cook and Du-plessis acted with deliberate indifference to an excessive risk to George’s safety.
The majority makes no mention of this Court’s previous decisions in Davis v. Brady, 143 F.3d 1021, 1024 (6th Cir.1998) and Stemler v. City of Florence, 126 F.3d 856, 867 (6th Cir.1997), cert. denied, 523 U.S. 1118, 118 S.Ct. 1796, 140 L.Ed.2d 936 (1998), which, like this case, arose out of traffic stops that resulted in custodial situations. In those cases, this Court used the substantive due process framework to analyze whether the defendant officers owed and breached a duty not to place the plaintiffs in those cases at risk of harm from a third party. Davis, 143 F.3d at 1024; Stemler, 126 F.3d at 867. Because these cases presented issues that are sufficiently analogous to the issue presented here, I believe that we are bound to adhere to this precedent and analyze the Estate’s claims under substantive due process. Because, ultimately, the Estate has failed to demonstrate that the defendants’ conduct shocks *215the conscience insofar as it has failed to present evidence of deliberate indifference, I respectfully concur in the result reached by the majority.